DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 14-20 are allowable. The restriction requirement between the species , as set forth in the Office action mailed on March 19, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 19, 2021 is withdrawn.  Claims 8-13, directed to species 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…first and second reflected beams from respectively the first and second parallel surfaces are directed onto the segmented photodetector to form an interference pattern, the segmented photodetector located at a far-field distance of the first and second reflected beams, the first and second detector segments producing respectively first and second output signals, changes in the first and second output signals corresponding to changes in the wavelength of the laser beam.”
Claim 8 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…such that first and second reflected beams from respectively the first and second parallel surfaces are directed onto the segmented photodetector to form an interference pattern, the segmented photodetector located at a far-field distance of the first and second reflected beams, the first and second detector segments producing respectively first and second output signals…to derive therefrom an error signal that is representative of a phase relationship between the first and second reflected beams; wherein a parameter of the laser is changed in response to the error signal to stabilize a wavelength of the beam of laser radiation.”
Claim 14 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…such that first and second reflected beams from respectively the first and second parallel surfaces are directed onto the segmented photodetector and form an interference pattern, the segmented photodetector located at a far-field distance of the first and second reflected beams, the first and second detector segments producing respectively first and second output signals…to derive therefrom an error signal that is representative of a phase relationship between the first and second reflected beams; wherein a parameter of the laser is changed in response to the error signal to stabilize a wavelength of the circulating laser beam.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828